     Case: 1:19-cv-00151-MPM-RP Doc #: 140 Filed: 08/28/20 1 of 1 PageID #: 612




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION
JOHN DOE                                                                                    PLAINTIFF

v.                                                                           No. 1:19CV151-MPM-RP

JOB REYES RIVERA, ET AL.                                                                DEFENDANTS

                        ORDER DENYING PLAINTIFF’S MOTION [104]
                               FOR DEFAULT JUDGMENT

        This matter comes before the court on the plaintiff’s motion [104] for default judgment against

defendant Job Reyes Rivera. “Because of the seriousness of a default judgment, and although the

standard of review is abuse of discretion, even a slight abuse of discretion may justify reversal.” CJC

Holdings, Inc. v. Wright & Lato, Inc., 979 F.2d 60, 63 n. 1 (5th Cir. 1992). (quotations omitted); see

also United States v. One Parcel of Real Property, 763 F.2d 181, 183 (5th Cir. 1985). Furthermore,

federal courts should not be agnostic with respect to the entry of default judgments, which are

“generally disfavored in the law” and thus “should not be granted on the claim, without more, that the

defendant had failed to meet a procedural time requirement.” Mason & Hanger-Silas Mason Co. v.

Metal Trades Council, 726 F.2d 166, 168 (5th Cir. 1984). Thus, “where there are no intervening

equities any doubt should, as a general proposition, be resolved in favor of the movant to the end of

securing a trial upon the merits.” Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921

(5th Cir. 1960). As discussed in the court’s memorandum opinion and judgment, defendant Rivera

has never been properly served with process, and the plaintiff’s allegations against him fail to state a

valid legal claim. For these reasons, the instant motion [104] for default judgment is DENIED.

        SO ORDERED, this, the 28th day of August, 2020.

                                                         /s/ Michael P. Mills
                                                         UNITED STATES DISTRICT COURT
                                                         NORTHERN DISTRICT OF MISSISSIPPI
